Citation Nr: 0307804	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1971 to February 
1973.

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for a nervous disorder and denied an increased 
evaluation for a back condition.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran and his spouse testified before an RO hearing 
officer in October 1996.

In an October 2002 decision, the Board granted an increased 
rating for the back.  Thus, that issue is no longer on 
appeal.  The Board then developed the issue of service 
connection for an acquired psychiatric disorder, pursuant to 
38 C.F.R. § 19.9(a)(2).  


FINDING OF FACT

It is at least as likely as not that major depression with 
psychotic features and dysthymic disorder began during active 
service.  


CONCLUSION OF LAW

Major depression with psychotic features and dysthymic 
disorder were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect 
complaint of being homesick and of crying at night.  His SMRs 
also reflect that he was assaulted in May 1972 while aboard 
ship and that he received counseling at various times 
concerning a "personal problem".  In June 1972, he reported 
that he felt picked on and had no personal goals.  A 
discharge examination in February 1973 does not reflect any 
psychiatric disorder.  

A June 1973 RO rating decision established service connection 
for residuals of a slip and fall injury to the back.  The RO 
assigned a noncompensable rating under Diagnostic Code 5299-
5295.  During a May 1978 VA examination, the veteran reported 
having become very nervous and not sleeping well.  He also 
reported that his back gave a lot of problems.  

In March 1985, the veteran requested service connection for a 
nervous condition and in April 1985 the RO denied the claim.  

The veteran was hospitalized in May and June 1985 for anxiety 
and a diagnosis of dysthymia was given.  In October 1988, a 
diagnosis of generalized anxiety disorder of panic proportion 
was given.  

In October 1993, the veteran requested service connection for 
a nervous problem.  In March 1994, the RO notified him that 
new and material evidence was required to reopen the claim.  

A July 1994 VA compensation and pension examination for 
mental disorders reflects an Axis I diagnosis of major 
depression, recurrent, with psychotic features.  The veteran 
reported that his psychiatric problems started in the 
military and that he became withdrawn after being beaten by 
other sailors.  

As noted in the introduction, in January 1995, the RO denied 
service connection for a nervous disorder.  

A May 1995 VA medical certificate reflects that the veteran 
reported to a VA medical facility with back pain; however, 
the diagnostic impressions were posttraumatic stress disorder 
(PTSD) and muscle strain.  A July 1995 VA medical certificate 
reflects a complaint of depression.  Other VA reports dated 
in the later 1990s reflect complaints of depression.  

In a December 1995 notice of disagreement, the veteran 
reported that he felt that he had PTSD from being beaten 
during active service.  

In October 1996, the veteran testified before an RO hearing 
officer that he received treatment for mental conditions 
within a year of discharge but that those medical records are 
missing.  His spouse testified that he wrote to her about the 
incident during active service and that he seemed to be 
depressed immediately after active service.  

In a November 1996 letter to the RO, the veteran's mother 
reported that the veteran seemed like a different person 
after he was discharged from active service.  

According to a March 2000 rating decision, service connection 
is in effect for sacralization of L-5 and for a left wrist 
ganglion.
 
In October 2001, a VA psychiatrist wrote a "To Whom It May 
Concern" letter in which the psychiatrist reported that the 
veteran had been treated at the Brooklyn VA Medical Center 
since 1980 for schizoaffective disorder, depression, and 
major depressive disorder with psychotic symptoms.  In the 
letter, the psychiatrist noted that the veteran had become 
depressed during active service.  

In April 2002, the RO sent a Veterans Claims Assistance Act 
of 2000 (VCAA) notification letter to the veteran.  In 
September 2002, the Board determined that a VA examination 
was necessary.  

The veteran underwent a VA PTSD examination in April 2003.  
The examiner noted a review of the claims file.  The veteran 
currently took Prozac(r), Ambien(r), and had also been on 
Zyprexa(r) but was switched to risperidone.  The psychiatrist 
offered the following opinions: (1) Of note, the patient is 
service-connected for a back injury, and it is possible that 
the chronic pain may be a contributing factor in this 
patient's depressive syndrome; (2) He does not appear to have 
enough clinical evidence of a full-blown PTSD syndrome; (3) 
Most of his symptoms can be explained on the basis of chronic 
depression and chronic pain although again this may be 
service related in that the back injury originally did occur 
in service; (4) The diagnosis at this time would appear to be 
major depression, recurrent, with psychotic features as well 
as dysthymic disorder and rule out PTSD, which at this time I 
would have to say I do not have enough evidence to say for 
sure it exists although again it cannot be ruled out; and (5) 
On Axis III it appears his chronic back injury, his neck pain 
and his migraine headaches appear to be an additional source 
of stress and may be contributing to his Axis I pathology.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
has complied with this requirement.  In April 2002, the RO 
notified the veteran that he could submit any additional 
evidence and that they would assist him in obtaining any 
relevant evidence if he would help them locate that evidence.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The Board finds that the 
veteran is not prejudiced by its consideration of the claim 
insofar as the outcome below is favorable to the veteran.  

The Board emphasizes that by letter dated in April 2002, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  For the reasons set out above, the 
veteran will not be prejudiced as a result of the Board 
deciding the claim without first affording the RO an 
opportunity to consider the claim anew or without first 
affording the veteran opportunity to respond specifically to 
the findings of the recent VA psychiatrist.  Further notice 
to the veteran prior to adjudication would thus serve only to 
further delay resolution of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).



III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.307 (2002).  Psychoses are considered to be chronic 
diseases within the meaning of 38 C.F.R. § 3.307.  See 
38 C.F.R. § 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although there is no diagnosis of PTSD in this case, it has 
not been ruled out; however, a diagnosis of major depression, 
recurrent, with psychotic features as well as dysthymic 
disorder has been given.  It appears that the earlier VA 
psychiatrist feels that the veteran's depression likely began 
during active service, based on complaints noted in the SMRs 
and the veteran's reported history.  Moreover, the more 
recent VA psychiatrist suspects that a component of the 
veteran's depression is related to his service-connected back 
condition.  Either of these opinions provides a nexus to 
active service and no medical professional has controverted 
these opinions.  The evidence is therefore at least in 
relative equipoise on the issue of service connection for 
major depression with psychotic features and for dysthymic 
disorder and the Board will resolve the issue in favor of the 
veteran.  Service connection for major depression with 
psychotic features and for dysthymic disorder is granted.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  





ORDER

Service connection for major depression with psychotic 
features and for dysthymic disorder is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

